UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2500



HAYWOOD ALLEN CANNON,

                                              Plaintiff - Appellant,

          versus


NORTH CAROLINA DEPARTMENT OF REVENUE,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
(CA-99-302)


Submitted:   January 11, 2000             Decided:   February 1, 2000


Before WILLIAMS and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Haywood Allen Cannon, Appellant Pro Se. Newton George Pritchett,
Jr., Assistant Attorney General, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Haywood Allen Cannon appeals from the district court’s orders

affirming the bankruptcy court’s determination that the tax debt

Cannon owed to the North Carolina Department of Revenue was not

discharged in his Chapter 7 bankruptcy case.   We have reviewed the

record, the district court’s opinions, and the bankruptcy court’s

opinions and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court.    See Cannon v. North Carolina

Dep’t of Revenue, No. CA-99-302 (E.D.N.C. July 21 & Oct. 5, 1999).

We deny Cannon’s motion for appointment of counsel and his motion

for oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




                                2